Citation Nr: 0428268	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-22 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  Entitlement to service connection for a dental disorder 
(claimed as periodontal disease with bone graft osteotomy, 
not complete).
 
4.  Entitlement to service connection for sinusitis.
 
5.  Entitlement to service connection for carpal tunnel 
syndrome of the left hand.

6.  Entitlement to service connection for carpal tunnel 
syndrome of the right hand.

7.  Entitlement to an initial compensable rating for 
postoperative Taylor's bunionectomy with hyposthesia of the 
left fifth toe (claimed as degenerative joint disease).

8.  Entitlement to an initial compensable rating for a 
residual scar due to excision of a cyst on the left leg.

9.  Entitlement to an initial compensable rating for a 
residual scar due to excision of a cyst on the right chest.

10.  Entitlement to an initial compensable rating for a 
residual scar due to excision of a cyst on the upper back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to August 
1976 and from October 1982 to December 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision reissued 
in May 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.

In May 2004, the veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing); a copy of the hearing transcript is 
associated with the record.

The Board has recharacterized the issues as listed above to 
indicate that the veteran has requested service connection 
for disorders of both knees and hands and for surgical 
scarring on separate parts of the body.  Issues 3 through 10 
above are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the service-connection issues 
addressed in this decision.

2.  There is no competent medical evidence showing that the 
veteran has degenerative joint disease of the right knee 
related to service.

3.  There is no competent medical evidence showing that the 
veteran has degenerative joint disease of the left knee 
related to service.


CONCLUSIONS OF LAW

1.  Claimed degenerative joint disease of the right knee was 
not incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  Claimed degenerative joint disease of the left knee was 
not incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), became effective on 
November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  It essentially eliminated the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  See VAOPGCPREC 5-2004.

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5103A (West 2002).  The veteran was afforded 
the opportunity to provide lay or medical evidence, which 
might support her claims.  The veteran failed to respond to a 
July 2003 letter, requesting her to sign an authorization for 
release of private treatment records and notifying her that 
it was her responsibility to see that VA received such 
records, if she wished them to be considered.  The Board 
observes that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  She was given a 
pre-discharge examination in November 2000. 

Under these circumstances, the Board finds that the VCAA does 
not mandate scheduling another examination for the issues of 
service connection for knee disorders discussed in this 
decision, particularly in light of the fact that the veteran 
failed to sign an authorization for release of private 
treatment records.  In order for VA to process claims, 
individuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of the evidence 
necessary to establish allowance of benefits.  See Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Collectively, in an 
October 2002 statement of the case (SOC), a February 2004 
supplemental statement of the case (SSOC), a June 2003 VCAA 
letter, and a July 2003 duty to assist letter, the RO advised 
the veteran of what must be shown for service connection, 
notified her of the new duty to assist provisions of the 
VCAA, what VA would do and had done, and what she should do, 
and gave her an opportunity to provide any additional 
comments or supporting information.  The veteran testified at 
a May 2004 Travel Board hearing, where she presented 
additional argument and evidence.  Thus, the Board finds that 
the VA has obtained, or made reasonable efforts to obtain, 
all medical evidence, which might be relevant to the 
veteran's claims.  This is particularly so in light of the 
facts that August and November 2000 X-rays of the knees were 
normal and the November 2000 examination shows no diagnoses 
of any claimed knee disorders.  Accordingly, the Board finds 
that no further assistance to the veteran in acquiring 
medical evidence is required by statute.  38 U.S.C.A. § 5103A 
(West 2002).  Under these circumstances, the Board finds that 
the service medical records, lay statements and testimony, 
and VA treatment and examination reports, which evaluate the 
status of the veteran's health, are adequate for determining 
whether service connection for claimed disorders of the knees 
is warranted.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made after November 9, 2000, the date the 
VCAA was enacted, but prior to the promulgation of the 
implementing regulations.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in October 2000, prior to her discharge from service 
in December 2000.  Thereafter, in an April 2001 rating 
decision, the RO denied the appellant's claims.  Only after 
the April 2001 rating action was promulgated, in letters 
dated in May 2001 and June 2003, did the RO provide initial 
notice of the provisions of the VCAA and advise the appellant 
regarding what information and evidence must be submitted by 
the claimant, what information and evidence had, or would be, 
obtained by VA, and the need for the claimant to let VA know 
of any other evidence or information that would support her 
claim.  In these letters, the RO also indicated that it would 
be glad to assist the veteran in getting evidence but that it 
was her responsibility to make sure VA received it.  In an 
October 2002 SOC, the RO provided the appellant with the 
regulations implementing the provisions of the VCAA and, in a 
later February 2004 SSOC the RO gave additional notice to the 
appellant regarding what information and evidence had been 
submitted and considered.  In various letters, an SOC and an 
SSOC, VA also informed the appellant of what information and 
evidence is needed to substantiate her claims and what 
information she needed to submit and what VA would do.  In 
particular, in the February 2004 cover letter, the RO gave 
the appellant an additional 60 days to make any comment she 
wished.

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the agency of original jurisdiction (AOJ) 
determination on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
noted above, in variously-dated letters to the appellant, an 
SOC, and an SSOC, the VA informed her of what information she 
needed to establish entitlement to service connection, that 
she should send in information describing additional evidence 
or the evidence itself.  While the notice VA provided to the 
appellant in May 2001 and June 2003 and later was not given 
prior to the initial AOJ adjudication of the claims, the 
notice was provided by VA prior to the transfer of the 
appellant's case to the Board and the content of those notice 
and various duty to assist letters, along with the SOC and 
SSOC, fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In February 2004, after 
VCAA content-complying notice was given, the case was 
readjudicated and an SSOC was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices.  In May 2004, the veteran testified at a 
Travel Board hearing.  Therefore, to decide the appeal 
regarding the veteran's claims would not be prejudicial error 
to the claimant.  See VAOPGCPREC 7-2004.

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims.  By various informational 
letters, an SOC, an SSOC and their accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

Analysis

Service Connection for Degenerative Joint Disease of Both 
Knees

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2003).  Where a 
veteran who served for ninety days or more during a period of 
war (or during peacetime service after December 31, 1946) 
develops certain chronic diseases, such as arthritis, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. 
§ 3.303(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service medical records show an assessment of osteoarthritis 
of the left knee in March 1983 and of tendonitis in August 
2000 as contemporaneous X-rays were normal for both knees.  
However, the veteran's August 2000 retirement examination 
report reflected early degenerative joint disease of both 
knees.  

At a pre-discharge examination, in November 2000, the veteran 
reported that she had had knee pain since 1989 that was 
intermittent and associated with weather changes and 
activity.  She stated that she had never had any specific 
traumatic injuries.  The veteran indicated that she has daily 
morning stiffness that is worse in cold weather.  She can 
climb two to three  flights of stairs but it is more 
difficult for her to go up than down.  On examination, the 
veteran's knees had no crepitance to passive deflection or 
extension.  She could do a deep knee bend on 10 occasions 
without difficulty.  She had full range of motion with 
flexion to 140 degrees and extension to zero degrees.  Medial 
and collateral ligaments were stable.  Lachman's and 
McMurray's were negative.  There was no evidence of 
ligamentous instability.  The assessment was normal clinical 
examination and X-ray findings for both knees.  

The veteran testified that that she first started 
experiencing problems with her knees right after her return 
from the Gulf War in 1991, when they began to lock.  She 
indicated that, if she sat too long, her knees would lock and 
she would have to use her hands to straighten and lift 
herself up and that she had pain on walking, which feels like 
there is fluid in them.  The veteran testified that she went 
to military doctors beginning in 1979 or 1980 and was told to 
take Aleve and her primary care doctor, S. R., has also 
prescribed Aleve and Tylenol for the pain.  She indicated 
that the only injury she could say that she sustained was 
from running two miles every three days while in service.  

Although some service medical records reflect diagnoses of 
osteoarthritis or degenerative joint disease of both knees, 
there is no X-ray evidence showing degenerative joint 
disease.  All knee X-rays have been normal.  Moreover, the 
November 2000 pre-discharge examination revealed that the 
veteran's clinical findings on physical examination were 
normal.  Although the veteran has complained of knee pain, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
In the absence of any current diagnosis of degenerative joint 
disease or any other knee disorder by a medical professional, 
the veteran fails to satisfy the first element of a claim for 
service connection and her claim for service connection 
fails.  The only remaining evidence in support of the 
veteran's claim is her testimony and statements, and those of 
her representative, which are insufficient to establish 
service connection.  See Grottveit, 5 Vet. App. at 93; see 
also Espiritu, 2 Vet. App. at 494-95.  Thus, the Board finds 
that the preponderance of the evidence is against service 
connection for degenerative joint disease of the right and 
left knees.


ORDER

Service connection for degenerative joint disease of the 
right knee is denied.

Service connection for degenerative joint disease of the left 
knee is denied.


REMAND

Dental Claim

The veteran claims entitlement to service connection for a 
dental condition.  See 38 C.F.R. § 17.161 (2003).  To receive 
VA outpatient dental treatment, a veteran must qualify under 
one of the eligibility categories of 38 U.S.C.A. § 1712 (West 
2002) and 38 C.F.R. § 17.161.

The Board notes that VA regulations regarding dental 
disorders were revised, effective June 8, 1999.  See 64 Fed. 
Reg. 30,392 (June 8, 1999).  As revised in June 1999, the 
reference in 38 C.F.R. § 4.149 regarding the dental 
disabilities for which service connection is precluded was 
eliminated, but nearly identical language was entered in 38 
C.F.R. § 3.381(a) (2003).  Treatable carious teeth continued 
to be identified as being a disability which may be service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  In addition, all of 38 
C.F.R. § 3.382, which allowed for the establishment of 
service connection for Vincent's disease and/or pyorrhea 
under specific circumstances, but stated that periodontal 
disease was not a ratable disease entity was eliminated.  
Dental disabilities which may be awarded compensable 
disability ratings are now set forth under 38 C.F.R. § 4.150 
(2002).  These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916 (2003).

VA Regulations provide for various categories of eligibility 
for VA outpatient dental treatment.  Class I eligibility 
pertains to veterans having a compensable service-connected 
dental condition.  Class II dental treatment eligibility 
extends to one-time correction of noncompensable service-
connected dental conditions.  Class III dental treatment 
eligibility extends to a veteran who has a dental condition 
which is professionally determined to be associated with and 
aggravating an established service-connected disability.  
Other categories of VA dental treatment eligibility include 
veterans with a service-connected dental condition resulting 
from a combat wound or other service trauma (Class II(a)); 
former prisoners of war (Classes II(b) and II(c)); veterans 
having service-connected conditions rated 100 percent (Class 
IV); certain Chapter 31 vocational rehabilitation trainees 
(Class V); and those having dental conditions which are 
clinically determined to be complicating a medical condition 
currently being treated by the VA (Class VI).

The veteran's DD Form 214 for her first period of service 
shows that she served for more than 90 days, from July 1975 
to August 1976 and that she was given an honorable discharge; 
however, the record does not contain a copy of the DD-214 for 
her second period of service from October 1982 through 
December 2000 and service dental records do not indicate 
whether she was provided dental care within 90 days prior to 
separation.  The last date of in-service dental care appears 
to be June 30, 2000 and an August 2000 statement from 
Dentrust Dental reflects that her treatment was incomplete.  
According, to her treatment plan, she was still in need of 
lower right quadrant surgery and both maxillary and 
mandibular removable partial dentures.  VA treatment records 
show additional dental treatment from January 2001 through 
May 2002.  The veteran testified that she was last treated in 
April 2004.  Under the holding in Mays v. Brown, 5 Vet. App. 
302, 306 (1993), a claim for service connection is also 
considered a claim for VA outpatient dental treatment.  The 
latter type of claim must be referred to the VA Medical 
Center (VAMC) for adjudication.  Ordinarily, in order to meet 
the conditions to be eligible under Class II for VA 
outpatient dental treatment, the veteran's application for 
treatment must be made within 90 days after discharge or 
release from service and a VA dental examination must be 
completed within 6 months after discharge or release from 
service, unless delayed through no fault of the veteran.  
38 C.F.R. §§ 17.161(b)(1)(i), 17.162 (2003).  The veteran's 
dental claim was received in October 2000, prior to her 
discharge, and she was given a VA dental examination in 
January 2001, within 6 months after discharge, but the 
examiner did not have a copy of her service dental records.  
Even so, there is nothing in the record indicating whether 
the veteran was given written notice of eligibility for VA 
outpatient dental treatment at the time of her release from 
service.  If she was not provided such notice, the time limit 
is not considered to have begun, in other words, it is 
equitably tolled.  38 U.S.C.A. § 1712(b)(2); see Mays, 5 Vet. 
App. at 306-07.  

On remand, the RO should contact the National Personnel 
Records Center (NPRC) to obtain the service personnel records 
and any missing medical records to locate any notice of 
dental benefits that the service department was supposed to 
give the veteran.  Under VA's duty to assist, if the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  On remand, the RO should refer the claim for VA 
outpatient dental treatment to the VAMC for adjudication and 
should schedule the veteran for another dental examination to 
identify any teeth that were extracted in service, the 
reasons for extraction (for example, as a result of the 
trauma or periodontal or other disease process), whether the 
missing teeth were replaceable by suitable prosthesis, and 
whether her dental work has been completed.  The examiner 
should also note whether the veteran has loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis.  Moreover, the RO 
should comply with the notice and duty to assist provisions 
of the VCAA, provide her with the applicable regulations 
including 38 C.F.R. §§ 4.150, 17.161 and 17.162, and ask her 
to identify her dental care providers since 2000 to obtain 
missing treatment records.  

Sinusitis

Service medical records show that the veteran was treated in 
service for sinusitis or upper respiratory problems in 
February 1992, January 1993, March 1994, March 1997, and 
March 2000.  Moreover, the veteran checked "yes" for having 
had sinusitis in the medical history portion of physical 
examination reports dated in February 1975, September 1979, 
June 1988, December 1990 and August 2000.  The November 2000 
VA pre-discharge examiner diagnosed intermittent sinusitis, 
trauma resolved with no residual sequelae, apparently based 
on the veteran's self-reported history.  However, the 
examination report is devoid of clinical findings pertaining 
to the sinuses.  Moreover, the veteran testified that her 
sinus problems started in 1975, that she continued to be 
treated over the years for recurring sinusitis, generally 
between March and June, and that her sinusitis was worse when 
she was stationed in the Persian Gulf.  On remand, the 
veteran should be scheduled for another examination to 
clarify whether she has chronic sinusitis and whether it is 
related to service.

Carpal Tunnel Syndrome

The veteran testified that she was a clerk typist and later a 
personnel sergeant and now has carpal tunnel syndrome in both 
hands.  The August 2000 retirement examination report 
includes a diagnosis of bilateral carpal tunnel syndrome with 
median neuropathy and positive Tinel's.  The November 2000 VA 
pre-discharge examiner indicated there was insufficient 
evidence at that time to warrant a diagnosis of bilateral 
carpal tunnel syndrome.  The veteran reported numbness in all 
of her fingertips and pain in her wrist joints and the 
examiner added that the condition was never confirmed by a 
nerve conduction study.  On remand, the veteran should be 
afforded another examination and given a nerve conduction 
study to ascertain whether she has carpal tunnel syndrome and 
whether it is related to service.

Initial Compensable Ratings for Residuals of a Bunionectomy 
of the Left Fifth Toe and Residual Scars from Excision of 
Cysts on the Left Leg, Right Chest and Upper Back

Service medical records show that the veteran was diagnosed 
with a Taylor's bunion and hammertoe and that she had a 
metatarsal osteotomy and resectional arthroplasty to correct 
them in September 1989.  In May 1987, a tender lump was 
excised from the right upper chest that had abscessed and a 
June 1988 annual physical examination report reflects a 1- x 
2-cm. healed incision on the right upper chest.  In August 
1991, the veteran was noted to have a growing lesion on the 
left mid calf, which was later excised.  In December 1999, a 
cyst was excised from the mid upper back.  At the November 
2000 VA pre-discharge examination, the veteran was found to 
have diminished sensation in the length of the left fifth toe 
and a 3-centimeter (cm.) circular scar on the left mid tibia, 
a 3- x 2-cm. ovoid scar on the right anterior chest and a 1- 
x 1-cm. scar on the left upper back.  The examiner indicated 
that the latter scars were flat and nontender to palpation 
and were not adhering.  X-rays of the left foot showed an 
abnormality of the left fifth proximal phalanx with minimal 
osteophyte formation (arthritis) noted at the base of the 
left first metatarsal.  The diagnoses included history of 
excisions of cysts in hands, back, chest, left leg and back 
with residual scars as described and status post left 
Taylor's bunionectomy with hammertoe surgery on, with 
residual paresthesia of, the left fifth toe.  The veteran 
testified that that she had no control of her left fifth toe 
due to numbness and that her excision scars are tender and 
have tingling sensations.  

The present appeal arises from an April 2001 rating decision, 
which granted service connection and assigned initial 
noncompensable disability ratings for these disorders.  Here, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings for these disabilities, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  On 
remand, the RO should attempt to obtain any missing non-VA 
and VA treatment records from December 2000 to the present 
for the veteran's left fifth toe and surgical scars.  This is 
particularly important in cases where staged ratings are a 
possibility.  Moreover, the Board notes that, in rating these 
disorders, the RO only considered rating the left fifth toe 
disability under Diagnostic Code 5284 and the scars under 
both the former Diagnostic Code 7805 and the current 
Diagnostic Code 7802.  On remand, the RO should schedule the 
veteran for examination to provide clinical findings so that 
the RO can consider ratings under all appropriate diagnostic 
codes and consider whether "staged" ratings are warranted 
for these disorders.  Finally, the RO should analyze the 
veteran's increased ratings claims under both the former and 
current rating criteria for skin disorders.  The current 
criteria cannot be used prior to their effective date of 
August 30, 2002.  See 67 Fed. Reg. 49,590-99 (July 31, 2002); 
67 Fed. Reg. 58,448-49 (Sept. 16, 2002).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the National 
Personnel Records Center (NPRC) to obtain 
the veteran's service personnel records 
and any missing medical records to locate 
any notice of dental benefits that the 
service department was supposed to give 
the veteran and to identify any teeth 
that were extracted in service and the 
reason for extraction.  

2.  The RO should ask the veteran to 
identify all VA and non-VA dental and 
health care providers that have treated 
her from December 2000 to the present for 
dental disorders, sinusitis, carpal 
tunnel syndrome, residuals of a left 
fifth toe bunionectomy and surgical 
scarring of the left leg, right chest and 
right upper back.  The RO should attempt 
to obtain records from each dental and 
health care provider she identifies, to 
include records from Dr. Steven Ross and 
any missing records from VA Eastern 
Colorado Health Care System.  If records 
are unavailable, please have the provider 
so indicate.  

3.  The RO must review the entire file 
and ensure for the issues remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence not of record 
that is necessary to substantiate her 
service-connection claim for a dental 
disorder to include for the purpose of 
obtaining VA outpatient dental treatment 
under 38 C.F.R. §§ 3.381, 17.161, 17.162 
and her increased ratings claims; (2) 
about the information and evidence that 
VA will seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to her dental, 
service-connection and increased ratings 
claims, including the identification of 
any teeth extracted in service and the 
reason for extraction, whether the 
missing teeth were replaceable by 
suitable prosthesis, and whether her 
dental work has been completed.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the issues 
remaining on appeal.

4.  After completion of 1, 2 and 3 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded dental, 
respiratory, hand, foot, neurologic, and 
skin examinations to identify any dental, 
sinus or hand/wrist disorder(s) found and 
their etiologies and determine the nature 
and extent of the veteran's service-
connected residuals of a left fifth toe 
bunionectomy and surgical scarring of the 
left leg, right chest and right upper 
back.  All indicated tests or studies 
deemed necessary should be done.  The 
claims file and treatment records must be 
made available to, and be reviewed by, 
the examiners in connection with the 
examinations, and they should so indicate 
in their reports.  The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination, nerve 
conduction studies and range of motion 
studies expressed in degrees.
 
First, after a review of the service and 
post-service medical records, the dental 
examiner should give a summary of the 
veteran's dental treatment history and  
identify which teeth were extracted in 
service and the reasons for extraction 
(for example, as a result of the trauma 
or periodontal or other disease process), 
whether these missing teeth were 
replaceable by suitable prosthesis, and 
whether her dental work has been 
completed.  The examiner should also note 
whether the veteran has loss of the 
mandible, nonunion or malunion of the 
mandible, limited temporomandibular 
motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of 
the hard palate, loss of teeth due to the 
loss of substance of the body of the 
maxilla or mandible and where the lost 
masticatory surface cannot be restored by 
suitable prosthesis.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran has a dental disorder (to 
include tooth extraction) due to a 
disease process other than periodontal 
disease or to trauma as a result of some 
incident of active service.  A complete 
rationale should be provided for any 
opinion given

Second, the respiratory disorder examiner 
is requested to review all pertinent 
medical records and the veteran's claims 
file, and after a thorough clinical 
examination, offer an opinion as to: 
whether the veteran has a respiratory 
disorder (such as sinusitis) and whether 
it is at least as likely as not (50 
percent or more probability) that such 
disorder is etiologically related to the 
veteran's period of active duty.  

Third, the hand and neurologic examiners 
are requested to conduct nerve conduction 
studies of the veteran's hands/wrist and 
to review all pertinent medical records 
and the veteran's claims file, and after 
a thorough clinical examination, offer an 
opinion as to: whether the veteran has 
carpal tunnel syndrome of either hand, or 
both hands, and whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder(s) is 
etiologically related to the veteran's 
period of active duty.  

Fourth, the foot and neurologic examiners 
are requested to conduct nerve conduction 
studies and an evaluation of the 
veteran's left fifth toe to determine the 
nature and extent of residuals of a 
September 1989 bunionectomy.  If range of 
motion studies demonstrate any limitation 
of motion, the foot examiner should 
discuss whether the limitation may be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The foot 
examiner should specify any anatomical 
damage, identify the muscle groups 
involved, and describe any functional 
loss, including the inability to perform 
normal working movements with normal 
excursion, strength, speed, coordination, 
and endurance.  The foot examiner should 
specify any functional loss due to pain 
or weakness, if possible measured in 
degrees of limitation of motion, and 
document all objective evidence of those 
symptoms.  In addition, the foot examiner 
should provide an opinion as to the 
degree of any functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  The foot examiner should 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The foot examiner also 
should indicate whether there is malunion 
or nonunion of the tarsal or metatarsal 
bones and, if found, the severity of the 
disorder (slight, moderate, moderately 
severe or severe).  The neurologic 
examiner should identify and indicate the 
absence, or paralysis of, any nerve and, 
if paralysis is found, its severity 
(slight, moderate, moderately severe or 
severe).

Fifth, the skin examiner should expressly 
give the extent of the scarring related 
to residuals of a September 1989 
bunionectomy of the left fifth toe and 
excisions performed on the left leg, 
right chest and right upper back in 
square inches or square centimeters, 
should indicate whether the veteran's 
scarring is unstable (i.e., frequent loss 
of covering of skin over the scar), deep, 
superficial (i.e., not associated with 
underlying tissue damage), poorly 
nourished with repeated ulceration, 
ragged, adherent, or tender and/or 
painful on objective demonstration, and 
whether the scarring limits the function 
of, or causes limited motion of, the 
affected part.  The examiner should take 
into consideration unretouched color 
photographs when evaluating under these 
criteria.  

Finally, the examiners should give 
detailed clinical findings.  The 
examiners should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiners should state the 
reason why.

5.  After completion of the above, the 
RO/VAMC should readjudicate the 
appellant's dental, service-connection 
and increased ratings claims.  In 
particular, the RO's review of the 
increased ratings claims should include 
consideration of all relevant diagnostic 
codes under 38 C.F.R. §§ 4.71a, 4.118 and 
4.124a for the veteran's left fifth toe 
(to include Diagnostic Codes 5283, 5284, 
7804 and 7805) and surgical scars (to 
include Diagnostic Codes 7803, 7804 and 
7805) and staged ratings under Fenderson 
v. West, 12 Vet. App. 119 (1999) and both 
the former and current rating criteria 
for skin disorders (scars).  If any 
determination remains adverse, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case (SSOC), which discusses and fully 
sets forth the controlling law and 
regulations pertinent to the appeal.  In 
particular, if the dental claim is denied 
the SSOC should set forth the provisions 
of 38 C.F.R. § 3.381, 17.161, and 17.162 
(2003).  The requisite period of time for 
a response should be afforded.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and her representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



